Citation Nr: 0203795	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  98-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

As requested the veteran was scheduled for hearings at the RO 
before a Decision Review Officer and a member of the Board.  
He failed to appear for both hearings without explanation.  
He has not requested that either hearing be rescheduled.  
Therefore, the Board has concluded that the veteran no longer 
desires a hearing before a Decision Review Officer or a 
member of the Board.


FINDINGS OF FACT

1.  An unappealed rating decision of February 1994 determined 
that no new and material evidence had been received to reopen 
a claim for service connection for back disability.  

2.  The evidence received since the February 1994 decision is 
cumulative or duplicative of the evidence previously of 
record or is not so significant by itself or in the context 
of the evidence previously of record that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Since the RO's most recent consideration of the veteran's 
claim, VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).   
The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.

The RO advised the veteran of the evidence it had considered, 
the basis for its decision and the evidence necessary to 
substantiate his claim through the June 1998 statement of the 
case, the August 2000 supplemental statement of the case, and 
a May 2001 letter.  In its May 2001 letter, the RO also 
informed the vetera that it would assist him in obtaining 
evidence if he required assistance.  The record also reflects 
that the RO diligently attempted to obtain outstanding VA 
treatment records identified by the veteran but no such 
records are available.  The RO has informed the veteran of 
the unavailability of those records.  In May 2001, in 
response to the RO's letter informing him of the evidence 
needed to substantiate his claim to reopen, the veteran 
indicated that he had no additional evidence to submit.  

Neither the veteran nor his representative has identified any 
outstanding evidence or information which could be obtained 
to substantiate the claim to reopen, and the Board is also 
unaware of any such evidence or information.  Therefore, the 
Board is satisfied that no further action is required to 
comply with the notice or duty to assist provisions of the 
VCAA and the implementing regulations.  A remand for RO 
consideration of the claim to reopen in light of the 
regulations implementing the VCAA would only serve to delay 
resolution of the claim with no benefit to the veteran.  
Accordingly, the Board will decide the issue on appeal at 
this time.

II.  Pertinent Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303(c) 
(2001).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

III.  Analysis

Service connection for back disability was initially denied 
in an unappealed rating decision in November 1959 on the 
basis that the scoliosis present in service was a 
constitutional or developmental abnormality rather than a 
disability due to a disease or injury.  The denial of service 
connection was continued in subsequent final decisions, the 
most recent of which is an unappealed RO decision in February 
1994 in which it was determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  

The evidence of record at the time of the February 1994 
rating decision included service medical records showing that 
the veteran was found to have scoliosis on the service 
entrance examination, that underwent evaluation during 
service because of backaches determined to be due to 
scoliosis and that he was found to have scoliosis on the 
service discharge examination.  At service entrance the 
scoliosis was described as moderately severe.  During 
service, it was noted to be idiopathic.  Dorsal kyphosis with 
slight exaggeration of the lumbar lordosis was noted on the 
separation examination.  

The post-service medical evidence of record in February 1994 
included VA medical records describing the veteran's 
scoliosis as idiopathic and indicating that he underwent 
spinal fusion in 1983 because of it.  None of the medical 
evidence previously of record suggested that the veteran had 
any back disability due to a disease or injury.

The evidence previously of record also included statements of 
the veteran alleging that he had no back problems until his 
back was injured during service as a result of a fall, and 
statements from a friend and relatives of the veteran 
essentially indicating that the veteran had no back problems 
prior to service.

The pertinent evidence added to the record since the February 
1994 decision is limited to the veteran's own statements.  In 
those statements, the veteran has alleged that his back 
problems are due to an injury sustained in a fall in service 
and that he has been receiving treatment for his back since 
service.  The allegation that his back was injured in service 
is not new.  Medical evidence documenting the presence of 
scoliosis in and subsequent to service was previously of 
record.  Assuming for the purpose of this decision that the 
veteran has been receiving treatment for his back since his 
discharge from service, the fact remains that there is no 
medical evidence of a nexus between any current back 
disability and a disease or injury incurred in or aggravated 
by service.  Therefore, the veteran's statements are not so 
significant alone or in the context of the evidence 
previously of record that they must be considered in order to 
fairly decide the merits of the claim.  In this regard, the 
Board notes that as a lay person, the veteran is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for back disability.


ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the veteran's claim for 
service connection for back disability is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
	
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

